Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00045-CV

                                       Jeanine DOMINGUEZ,
                                              Appellant

                                                   v.

                                       BANK OF AMERICA,
                                            Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                      Trial Court No. 381930
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 6, 2013

DISMISSED

           Appellant filed a motion to dismiss this appeal. The appellee was served with a copy of

Appellant’s motion; Appellee has not filed a response. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal are taxed against

Appellant. See id. R. 42.1(d).

                                                        PER CURIAM